687 N.W.2d 294 (2004)
AME, Inc.
v.
Steelcon, Inc.
No. 126909.
Supreme Court of Michigan.
September 30, 2004.
SC: 126909, COA: 257427.
On order of the Court, the motion for immediate consideration and the application for leave to appeal the August 26, 2004 order of the Court of Appeals are considered. Immediate consideration is GRANTED. The application for leave to appeal and the motion for stay are DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
WEAVER and KELLY, JJ., would further state that the denial is without prejudice to defendants seeking a stay with the posting of an appropriate bond under MCR 7.209.